DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02-11-2022. The following Office action is a first action on the merits for the RCE.
Claims 1-3, 5-16, and 19-21 are pending.

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities: (claim 1, line 25) “in generated” should read –is generated—.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimabara (US 20010027377 A1) in view of Oikubo (US 7127350 B2), Machino (US 20110264368 A1), White (US 20170089717 A1), and Okuno (US 20080211693 A1).

REGARDING CLAIM 1, Shimabara discloses, capturing the present position of the vehicle on a route (Shimabara: [0028] a GPS receiver 5 and a self-contained navigation sensor 6 that detect the vehicle position and the vehicle azimuth, and a display unit 7 that displays map images, guidance routes and the like); determining the lane course of the existing traffic lanes that lies ahead of the vehicle in the direction of travel of the vehicle (Shimabara: [0025] FIG. 13 is a chart illustrating an example of displaying the intersection guidance information including specific additional information; [0095] FIG. 13 illustrates an example of displaying the intersection guidance information in including specific additional information. For example, as shown in FIG. 13(A), all three lanes are directly advancing at the intersection 300, but the lanes are reduced to two lanes after passing the intersection 300, and one right-turn lane is added before the intersection 310 to make three lanes again; [FIG. 13(a, b, c)] the lane course of the existing traffic lanes that lies ahead of the vehicle in the direction of travel of the vehicle is determined can be observed.), wherein a first traffic lane is determined from the lane course, which is a target traffic lane for the vehicle (Shimabara: [0024] FIG. 12 is a chart illustrating an example of displaying the intersection guidance information, which presents the recommended travel lanes and other possible travel lanes and does not present the lanes where travel is not possible); determining a first change position on the route (Shimabara: [0032] The display unit 7 displays, on the basis of the drawing data outputted from the navigation controller 1, a map image for the area surrounding the vehicle together with a vehicle position mark, a starting point mark, a destination mark, etc., and displays a guidance route, intersection guidance information and the like; [FIG. 13] each node indicates a position where an evaluation is detected as to change position.), from which a second and no longer the first traffic lane is the target traffic lane for the vehicle (Shimabara: [0074] Next, among the lanes that the vehicle is permitted to travel in the first intersection and the second intersection, specified at step 104, the guidance information setting unit 20 specifies the travel lane (recommended travel lane) whereby the vehicle makes the fewest lane changes until reaching the second intersection (step 105).).
Shimabara does not explicitly disclose, determining a number of existing traffic lanes at the present position of the vehicle in the direction of travel of the vehicle on the route; generating, in a first display region pertaining to the present position of the vehicle, a first display which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle, which schematic illustration comprises one or more schematic traffic lanes at the present position of the vehicle, wherein the number of the schematic traffic lanes corresponds to the number of the existing traffic lanes, such that an existing traffic lane is assigned a schematic traffic lane in each case; generating, in the first display region pertaining to the present position of the vehicle, for at least one first schematic traffic lane, a graphic object, generating, in a second display region, a second display, which shows a schematic illustration of the existing traffic lanes at the first change position on the route.
However, in the same field of endeavor, Machino discloses:
determining a number of existing traffic lanes at the present position of the vehicle in the direction of travel of the vehicle on the route
[ABS] A navigation apparatus includes a map data acquiring means 11a, 11, 12, and 5 for acquiring map data including car pool lane data, a current position determining means 13, 14, 15, and 10 for determining a current position, and a display unit 2 for generating and displaying a map of an area surrounding the current position determined by the current position determining means on the basis of the map data acquired by the map data acquiring means; [0009] a navigation apparatus including: a map data acquiring means for acquiring map data including car pool lane data, a current position determining means for determining a current position, and a display unit for generating and displaying a map of an area surrounding the current position determined by the current position determining means on a basis of the map data acquired by the map data acquiring means...automatically causes the display unit to display a detailed drawing showing lane information and the car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane; [FIG. 5] determining a number of existing traffic lanes at the present position of the vehicle in the direction of travel of the vehicle on the route can be observed.
generating, in a first display region pertaining to the present position of the vehicle, a first display which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle, which schematic illustration comprises one or more schematic traffic lanes at the present position of the vehicle,
[FIG. 5] generating, in a first display region pertaining to the present position of the vehicle, a first display which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle can be observed (232).
wherein the number of the schematic traffic lanes corresponds to the number of the existing traffic lanes
[FIG. 5]
such that an existing traffic lane is assigned a schematic traffic lane in each case;
[FIG. 5(210)]
generating, in the first display region pertaining to the present position of the vehicle, for at least one first schematic traffic lane, a graphic object,
[FIG. 5(210)]; [ABS] The navigation apparatus further includes a control unit 10 for, when moving close to a predetermined location during travel along a road, on a basis of the car pool lane data included in the map data acquired by the map data acquiring means, automatically causing the display unit to display a detailed drawing showing lane information and a car pool lane in distinction from other lanes while enlarging the lane information and the car pool lane.
generating, in a second display region, a second display, which shows a schematic illustration of the existing traffic lanes at the first change position on the route;
[FIG. 5] element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route can be observed.
… for the benefit of providing lane availability/restriction navigation by time and vehicle type.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigational system disclosed by Shimabara to include a second display area with all the stuff taught by Machino. One of ordinary skill in the art would have been motivated to make this modification in order to provide lane availability/restriction navigation by time and vehicle type.
Shimabara in view of Machino do not explicitly disclose, detecting a second change position on the route; which shows a schematic illustration of the existing traffic lanes at the second change position on the route.
However, in the same field of endeavor, Oikubo teaches, wherein a second change position is detected on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a second change position is detected on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)); which shows a schematic illustration of the existing traffic lanes at the second change position on the route (Oikubo: [FIG. 9(92)(93)(94)(lane indicators 26, 27), 10(24)(25)( lane indicators 26, 27)] a schematic illustration of the existing traffic lanes at the second change position on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), for the benefit of ascertaining route accuracy and intersection information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Shimabara to include intersection information taught by Oikubo. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain route accuracy and easily obtain intersection information.
Shimabara in view of Machino and Oikubo do not explicitly disclose, indicates whether the traffic lane assigned to the first schematic traffic lane is the target traffic lane.
However, in the same field of endeavor, White discloses, [0095] Additionally or alternatively, while driving along the calculated route, embodiments include processor 110 issuing an alert indicating that road lanes with especially slow average road lane speeds should be avoided. For example, display 112 may display a notification to avoid a specific road lane (or road lane group) when the road lane (or road lane group) has an average road lane speed below a threshold speed. For example, the notification may indicate “keep left to avoid slow lanes on the right,”...; [FIG. 2B(arrow on screen 220)], for the benefit of providing a route at a road lane level of granularity, lane detail and the total route driving time for the selected route using the recommended road lanes, for which an average road lane speed has been calculated.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Shimabara to include target lane/lane specific detail taught by White. One of ordinary skill in the art would have been motivated to make this modification in order to provide a route at a road lane level of granularity, lane detail and the total route driving time for the selected route using the recommended road lanes, for which an average road lane speed has been calculated.
Shimabara in view of Machino, Oikubo, and White do not explicitly disclose, if the present position of the vehicle corresponds with the first change position, conducting a display change, in which the second display is displayed in the first display region and in which a third display in generated in the second display region.
However, in the same field of endeavor, Okuno discloses, [0060-0065] “When it is determined that navigation guidance takes place (S130: YES), the controller 29 acquires navigation information, generates a "Turn by Turn" image from the acquired navigation information, and displays the generated "Turn by Turn" image on the partially exposed portion of the viewing area of the display 26a (S140a) unlike the first embodiment. The process is then ended once. In contrast, when it is determined that navigation guidance does not take place (S130: NO), the controller 29 acquires audio information, generates an audio information image from the acquired audio information, and displays the generated audio information image on the exposed portion of the viewing area of the display 26a (S150) like the first embodiment. The present process is then ended once. According to the navigation apparatus 20 of the present second embodiment, when in the display image switch process, the display 26a of the display device 26 is determined to be stored in the center console portion 30 (S120:YES) and the navigation guidance is determined to be taking place (S130: YES), the controller 29 acquires navigation information, generates the "Turn by Turn" image from the acquired navigation information, and displays the generated "Turn by Turn" image on the partial exposed portion of the viewing area of the display 26a (S140a). Thus, even when the viewing area of the display 26a is partially concealed by the center console portion 30, displaying of the navigation information can be continued using a partially exposed portion of the viewing area, which is not concealed by the center console portion 30. In the above second embodiment, when in the display image switch process, the display 26a of the display device 26 is determined to be stored in the center console portion 30 (S120:YES) and the navigation guidance is determined to be taking place (S130: YES), the controller 29 acquires navigation information, generates the "Turn by Turn" image from the acquired navigation information, and displays the generated "Turn by Turn" image on the partially exposed portion of the viewing area of the display 26a (S140a)”, for the benefit of providing visual navigation to a driver at a current location and notifying the driver of upcoming turns in proximity to the driver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Shimabara to include dual screen turn-by-turn navigation taught by Okuno. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual navigation to a driver at a current location and notifying the driver of upcoming turns in proximity to the driver.

REGARDING CLAIM 2, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 1, and further, Shimabara also teaches, the first traffic lane is assigned to the first schematic traffic lane so that the graphic object shows that the first traffic lane is the target traffic lane (Shimabara: [0023-0024]; and [FIG. 13(b, c)] indicators with/without hashing/shading can be observed.).

REGARDING CLAIM 3, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 1, and further, Shimabara also teaches, for the schematic traffic lanes, that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane (Shimabara: [FIG. 9-13] for the schematic traffic lanes, that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane can be observed via indicators with/without hashing/shading.).

REGARDING CLAIM 5, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 4, and further, Shimabara also teaches, the display change is effectuated with an animation (Shimabara: [0084]; [FIG. 5]; [FIG. 9-13]).

REGARDING CLAIM 6, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 5, and further, Shimabara also teaches, for the animation, the second display transitions into the first display region, wherein the first display in the first display region is replaced by the second display and the third display is displayed in the second display region (Shimabara: [0084]; [FIG. 5]; [FIG. 9-13]).

REGARDING CLAIM 7, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 1, and further, Machino also teaches, a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5]).

REGARDING CLAIM 8, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 7, and further, Machino also teaches, it is determined whether the actual traffic lane of the vehicle corresponds with the target traffic lane (Machino: [FIG. 5]); if it is determined that the actual traffic lane corresponds with the target traffic lane, the graphic position display object assumes a first appearance and if it is determined that the actual traffic lane does not correspond with the target traffic lane, the graphic position display object assumes a second appearance (Machino: [FIG. 5]).

REGARDING CLAIM 9, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 8, and further, Shimabara also teaches, if the actual traffic lane does not correspond with the target traffic lane, a lane change recommendation is output (Shimabara: [0023-0024]).

REGARDING CLAIM 10, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 1, and further, Machino also teaches, an additional indicator is output that shows whether the vehicle is located in the target traffic lane (Machino: [FIG. 5] (element 210).).

REGARDING CLAIM 16, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 2, and further, Shimabara also teaches, for the schematic traffic lanes that are assigned to the existing traffic lanes that are not determined to be a target traffic lane for the vehicle, an additional graphic object is respectively generated that indicates that it is not the target traffic lane (Shimabara: [FIG. 9-13]).

REGARDING CLAIM 19, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 2, and further, Machino also teaches, an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5]).

REGARDING CLAIM 20, Shimabara in view of Machino, Oikubo, White, and Okuno remain as applied above to claim 3, and further, Machino also teaches, an actual traffic lane of the vehicle in which the vehicle is located is captured and a graphic position display object representing the vehicle is generated in the first display for the schematic traffic lane that is assigned to the actual traffic lane of the vehicle (Machino: [FIG. 5]).

REGARDING CLAIM 21, limitations and motivations addressed, see claim 1 (supra).

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimabara (US 20010027377 A1) in view of Machino (US 20110264368 A1), in further view of Oikubo (US 7127350 B2) and Dudeck (DE 102004036825 A1).

REGARDING CLAIM 11, Shimabara teaches, a positioning device, using which the present position of the vehicle on a route can be captured (Shimabara: [0028]); which is a target traffic lane for the vehicle (Shimabara: [0024]), and using which a change position can be detected, as of which a second and no longer the first traffic lane is the target traffic lane for the vehicle (Shimabara: [0074]); and a control device (Shimabara: [FIG. 1] element 1, a control device can be observed.).
Shimabara does not explicitly disclose, a first display region; a second display region; using which the first display region is controllable such that in the first display region a first display can be generated, which shows a schematic illustration of the existing traffic lanes at the present position of the vehicle, which schematic illustration comprises schematic traffic lanes, wherein the number of the schematic traffic lanes corresponds to the number of the existing traffic lanes, such that an existing traffic lane can be assigned a schematic traffic lane in each case; for at least one first schematic traffic lane, a graphic object can be generated, which indicates whether the traffic lane assigned to the first schematic traffic lane is the target traffic lane; and the second display region can be controlled such that in the second display region a second display can be generated, which shows a schematic illustration of the existing traffic lanes at the change position on the route.
However, in the same field of endeavor, Machino teaches, (Machino: [FIG. 5]) a first display region can be observed; (Machino: [FIG. 5]) a second display region can be observed; (Machino: [FIG. 5]) a first display region can be observed; (Machino: [FIG. 5]) element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route can be observed; (Machino: [FIG. 5]) element 232, in a second display region, a second display is generated, which shows a schematic illustration of the existing traffic lanes at the first change position on the route, and which schematic illustration comprises schematic traffic lanes can be observed; (Machino: [FIG. 5]) the number of the schematic traffic lanes, corresponds to the number of the existing traffic lanes can be observed; (Machino: [FIG. 5]) such that an existing traffic lane can be assigned a schematic traffic lane, in each case can be observed; (Machino: [FIG. 5]) for at least one first schematic traffic lane, a graphic object can be generated can be observed; (Machino: [FIG. 5]) which indicates whether the traffic lane assigned to the first schematic traffic lane is the target traffic lane can be observed; (Machino: [FIG. 5]) the second display region can be controlled such that in the second display region a second display can be generated can be observed; (Machino: [FIG. 5]) which shows a schematic illustration of the existing traffic lanes at the change position on the route can be observed, for the benefit of providing lane availability/restriction navigation by time and vehicle type.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigational device disclosed by Shimabara to include a first and second display with lane specific detail taught by Machino. One of ordinary skill in the art would have been motivated to make this modification in order to provide lane availability/restriction navigation by time and vehicle type.
Shimabara in view of Machino do not explicitly disclose, a second change position is detected on the route; and the first display region and the second display region are controllable, so that, if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region and in which a third display in generated in the second display region, which shows a schematic illustration of the existing traffic lanes at the second change position on the route.
However, in the same field of endeavor, Oikubo teaches, a second change position is detected on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a second change position is detected on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)); and if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] if the present position of the vehicle corresponds with the first change position, a display change is effectuated, in which the second display is displayed in the first display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)) and in which a third display in generated in the second display region (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a third display in generated in the second display region can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), which shows a schematic illustration of the existing traffic lanes at the second change position on the route (Oikubo: [FIG. 9(92)(93)(94), 10(24)(25)] a schematic illustration of the existing traffic lanes at the second change position on the route can be observed; FIG. 9 shows a single screen display provided to facilitate an explanation of a lane indicator display and a route bar display (Col. 2, Ln. 34-35); dual screen display (Col. 11, Ln. 52-53)), for the benefit of ascertaining route accuracy and easily obtain intersection information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Shimabara to include intersection information taught by Oikubo. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain route accuracy and easily obtain intersection information.
Shimabara in view of Machino and Oikubo do not explicitly disclose, a detecting device, using which a number of existing traffic lanes at the current position in the direction of travel of the vehicle on the route can be detected and using which the lane course of the existing traffic lanes lying in the direction of travel of the vehicle ahead of the vehicle can be detected; wherein a first traffic lane can be detected from the lane course.
However, Dudeck Teaches, “In a first exemplary embodiment, the lane is detected using an imaging sensor with an interpretation unit (with one or more sensors). Most digital maps show how many lanes a road consists of. In addition, it is known in which area there is an exit (for example from the motorway). By means of a lane recognition or the assignment of objects to lanes, it is possible to determine whether you are in an outer lane (e.g. by means of the line types). If you now change lane further to the outside and an exit for this point is described on the map, this is an indication that the vehicle is about to leave the motorway or federal highway. This information can now be made available to a navigation unit, which can be part of the driver assistance system, the navigation system or a unit shared by the driver assistance system and the navigation system. For the navigation unit to recognize the exit, it is not even necessary to indicate "exit available" or to state the number of lanes on the map: the type of lane markings alone can be used to detect whether you are on an exit” (Dudeck: [0013]), for the benefit of determining lane location (outer etc.) (e.g., by means of line type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigational device disclosed by a modified Shimabara to include lane detection taught by Dudeck. One of ordinary skill in the art would have been motivated to make this modification in order to determine lane location (outer etc.)(e.g., by means of line type).

REGARDING CLAIM 12, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Machino also teaches, the device comprises a display area, on which the first and the second display region are arranged (Machino: [FIG. 5] the device comprises a display area, on which the first and the second display region are arranged can be observed.).

REGARDING CLAIM 13, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Machino also teaches, the first display region is arranged directly below the second display region so that the first display can be displayed below the second display (Machino: [FIG. 5] a first and second display can be observed (side-by-side, design choice case of equivalence (MPEP §2183))).

REGARDING CLAIM 14, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Oikubo also teaches, using a capturing device, an actual traffic lane of the vehicle in which the vehicle is located can be captured (Oikubo: [FIG. 6] Lane display and S1).

REGARDING CLAIM 15, Shimabara in view of Machino, in further view of Oikubo and Machino remain as applied above to claim 11, and further, Oikubo also teaches, A vehicle with a device of claim 11 (Oikubo: Limitations addressed, claim 14 (supra)).

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same reference combination applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663